Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the amendment filed 1/19/2022.
Claims 1, 4, 5, 19 have been cancelled.
Claims 21-24 have been added.
Claims 2, 3, 6-17, 20 have been amended.
Claims 2, 3, 6-18, 20-24 are currently pending.
Claims 7, 10, 15 were previously withdrawn because of an election restriction.

Election/Restrictions
Claims 2, 3, 6, 8, 9, 11-14, 16-18, 20-24 are allowable. Claims 7, 10 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species b-d, as set forth in the Office action mailed on 6/17/2021, is hereby withdrawn and claims 7, 10 and 15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 2, 3, 6-18, 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses the tunnels but does not have the configuration of the inner displacement absorption tunnels are symmetric about the axis and spaced equidistant from each other around the axis.
The prior art discloses the tunnels but does not have the configuration of the inner displacement absorption tunnels are symmetric about the axis, and the outer displacement absorption tunnels are not symmetric about the axis.
The prior art discloses the first and second inner tunnel but is silent has having the inner tunnels of the first and second plate not being aligned with each other. And similar for first and second outer tunnels not being aligned with each other on the different plates as is instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727